Citation Nr: 1210868	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disability, claimed as tendonitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to February 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied reopening the claim of entitlement to service connection for a right shoulder disability.  Jurisdiction was subsequently transferred from the RO in Honolulu, Hawaii to the RO in Los Angeles, California.  

In addition, a July 2006 rating decision of the RO in Los Angeles, California denied the claim of entitlement to service connection for bilateral hearing loss. 

The Board observes that the claim for service connection for tinnitus was allowed in October 2011 by the RO, and is no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board observes that the RO sought clarification regarding the claimed tendonitis.  Specifically, the RO was unclear whether the reference to tendonitis was a typographical error for tinnitus.  In February 2012, the Veteran's representative indicated that such reference could refer to the Veteran's shoulder disability diagnosed in service.  The Board broadly construes the Veteran's claim of tendonitis to refer to her right shoulder disability which continued on appeal with evidence submitted within one year of the August 1999 rating decision.  As such, to best reflect the issue on appeal it is recharacterized as reflected on the cover page of this decision.


FINDINGS OF FACT

1.  The Veteran does not currently have a hearing loss disability pursuant to VA regulations.  

2.  In a June 1997 rating decision, the RO denied the Veteran's claim of service connection for a right shoulder disability.  The Veteran did not appeal that decision, and it became final.  

3.  Evidence received since the RO's June 1997 rating decision by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability, and therefore raises a reasonable possibility of substantiating the issue on appeal.

4.  There is competent and credible evidence that the Veteran has had continuing symptoms regarding her right shoulder disability from service to the present.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The June 1997 rating decision which denied the Veteran's claim of service connection for a right shoulder disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Evidence received since the June 1997 rating decision is new and material, and the claim of service connection for a right shoulder disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to reopening the Veteran's claim of entitlement to service connection for a right shoulder disability, and regarding entitlement to service connection for such right shoulder disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decisions.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA regarding her claim of entitlement to service connection for bilateral hearing loss.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In April 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the July 2006 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue of service connection for bilateral hearing loss have been obtained and are associated with the Veteran's claims file.  The Veteran's service treatment records, as well as VA treatment records have been obtained.  The Veteran has also been afforded VA audiological examinations, most recently in August 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, she declined to do so.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim for entitlement to service connection for bilateral hearing loss is warranted.  


New and Material Evidence

During the course of this appeal, it appears the agency of original jurisdiction reopened the Veteran's service connection claim and considered it on the merits in July 2006.  Nevertheless, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material is neither required nor permitted.  Id. at 1384.

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Thus, reopening is required if newly submitted evidence, combined with VA assistance and considering the other evidence of record, would raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In June 1997, the RO denied service connection for a right shoulder disability.  The evidence at the time consisted of service treatment records.  Service connection was denied because there was no evidence of permanent residuals or a chronic right shoulder disability.  The Veteran was notified of the decision and her appellate rights but failed to file a timely appeal.  

The Veteran has since submitted additional evidence in support of her claim.  For the reasons to be discussed below, at least some of this evidence is new and material, and her claim may be reopened for consideration on the merits.

In support of her November 1998 claim to reopen her claim of service connection for a right shoulder disability, the Veteran has submitted additional evidence, including, private treatment records.  In addition, VA treatment records, a lay statement attesting to the Veteran's reports of severe shoulder pain, and a February 2000 VA contract examination of the right shoulder have been obtained.  

Of import, the medical records show trigger point areas of tenderness at the superior medial scapula of the right shoulder, described as appearing to be in the same area of tenderness reported in her service treatment records of 1985 and 1986.  This evidence is new, in that it was not of record at the time of the June 1997 denial.  Additionally, the newly submitted evidence is not cumulative and redundant of evidence already of record, as it suggests that the Veteran has a current right shoulder disability.  No such evidence was of record at the time of the prior denial.

Based on the above, the Board finds the aforementioned additional evidence to be both new and material.  Having submitted new and material evidence, the Veteran's claim of service connection for a right shoulder disability must be reopened and considered on the merits.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Right Shoulder Disability

The Veteran contends that she is entitled to service connection for a right shoulder disability which has persisted since service. 

Service treatment records show that in November 1986 the Veteran reported experiencing right upper trapezius pain occurring intermittently for a year, and right shoulder pain occurring for approximately six months.  Mild right upper trapezius tenderness was noted.  She was provisionally diagnosed as having right shoulder strain, and later diagnosed as having "upper trap syndrome."  Notes referenced a right shoulder injury suffered in basic training on November 6, 1986.  Her X-ray was within normal limits, and "[o]ver use syndrome" was assessed.  In December 1986 the Veteran had physical therapy for tender right upper trapezius syndrome.  In November 1996 the Veteran reported having a painful right shoulder, and the examiner noted that the area treated in 1985 continued to be painful.  

Following service the Veteran filed a claim of entitlement to service connection for a right shoulder disability in April 1997.  In November 1998 she filed her claim to reopen the prior June 1997 final denial of entitlement to service connection.  

In October 1999 the Veteran's husband at the time wrote indicating that he witnessed the Veteran enduring extreme, severe shoulder pain on numerous occasions, occurring since November 1993.  He indicated that she used several types of pain relievers over the years, to little effect.  He indicated that in the previous few years he had witnessed the Veteran increasingly report shoulder pain, averaging at least twice a week.  He reported that although he encouraged the Veteran to seek medical attention, she was reluctant to seek medical care without an emergency situation.  

In February 2000 the Veteran was afforded a VA orthopedic examination with regard to her right shoulder pain.  She reported that she first noted her right shoulder pain in basic training in 1985, and she related it to carrying a rucksack, and in particular an occasion when she fell while wearing the rucksack and noted pain in her right trapezial and shoulder areas.  The Veteran reported participating in physical therapy, and continuing in basic training.  She indicated, however, that she continued to experience discomfort with her right shoulder, for which she took Motrin or Aspirin.  She reported continued physical therapy in 1987 while stationed in Germany, and also in approximately 1995 while in Georgia.  She was advised that there was tension in the right shoulder, or a pinched nerve.  She reported that X-rays were not taken of the right shoulder.  

The Veteran reported her current symptomatology included pain in the back of her right shoulder and right trapezial area, slowly progressing.  She indicated such pain occurred approximately twice a month, assessed as an 8 of 10, and lasted up to three days at a time, during which she took Aspirin.  She did not consider the pain to be precipitated by any particular type of activity, stress, or specific exercises.  She reported that she did not have neck pain or radicular pain shooting down her arm.  

On physical examination upper extremity sensation was intact, grip strength was symmetrical, and no deformity or disfigurement was noted.  The right shoulder was nontender anteriorly and posteriorly.  Range of motion revealed flexion to 180 degrees, extension to 50 degrees, abduction to 180 degrees, and adduction to 50 degrees, internal and external rotation to 80 degrees.  Minimal tenderness to deep palpation was noted on the right, upper, medial scapular area.  No crepitus or deformity was noted.  The neck and temporomandibular joint were nontender.  There was a negative axial compression test, and negative Spurling's test.  Impression was of a history of chronic, right medial scapular pain.  The examiner indicated that the Veteran appeared to have injured her right shoulder girdle or trapezius area in 1985 and 1986 from the rucksack, and by her history continued to have symptoms.  Her examination was considered essentially unremarkable, except for slight trigger point area of tenderness at the superior medial scapula of the right shoulder, which the examiner did not believe was of significant impairment.  The area, however, that the Veteran continued to point to appeared to be the same area as the point of tenderness from the reports of 1985 and 1986, such that the examiner recommended use of upper extremity and shoulder girdle exercises, and over-the-counter anti-inflammatories to care for her symptoms.  

VA treatment notes from January 2003 show that the Veteran reported pain in her right upper shoulder area, sometimes to her neck, and sometimes causing difficulty bending her neck.  On examination of the right shoulder, tenderness to the upper trapezius was noted with some spasm.  There was good range of motion of the neck and shoulder.  

In summary, the Veteran has suffered from various right shoulder symptomatology since service.  Specifically, service treatment records referenced the Veteran's right shoulder pain and physical therapy.  The Veteran has been diagnosed as having or treated for such right shoulder disabilities as right shoulder overuse syndrome, upper trapezius syndrome, or trigger point area of tenderness at the superior medial scapula of the right shoulder.  Her record has shown continuous reports of right shoulder pain for her symptoms of her right shoulder and upper trapezius area.  

As such, the evidence is at least an equipoise, and the Board will resolve all reasonable doubt in favor of the Veteran.  In light of the diagnosis of right upper trapezius syndrome and overuse syndrome of the right shoulder area during service, and the competent and credible assertions that the Veteran has experienced pain in the same area during and since service, and the competent and credible evidence regarding a trigger point area of tenderness on the right shoulder at the superior medial scapula, there is an equipoise of the evidence.  

Consequently, reasonable doubt is resolved in the Veteran's favor, and the Board finds that the evidence of record supports service connection for a right shoulder disability.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran contends that her bilateral hearing loss is a result of her in-service noise exposure.  The Veteran's DD Form 214 shows that her military occupational specialty was as an Automated Logistical Specialist, and that she was in receipt of a Marksmanship Badge and a Driver and Mechanic's Badge.  The Veteran has specifically identified noise exposure to forklift engines, as well as that incurred in training exercises, such as from weapons and hand grenades.  

Service treatment records showed an August 1985 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
0
0
0
5
5

A November 1991 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
20
0
10
LEFT
10
15
20
15
10

A November 1996 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
5
10
0
20
10

VA treatment records show reports involving her ears and hearing loss.  A treatment note from July 2005 indicated that there was mild hearing loss bilaterally at 4000 Hz, and that this was consistent with reported acoustic trauma from service.  

In March 2007 the Veteran was afforded a VA audiological examination.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
5
5
15
25
LEFT
10
5
10
25
30

Maryland CNC testing revealed speech recognition of 94 percent in the right ear and 96 percent in the left ear.  As such, the audiological findings did not meet the VA criteria for impaired hearing pursuant to 38 C.F.R. § 3.385.  

The Veteran was afforded another VA audiological examination in August 2011.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
5
10
15
25
30
LEFT
10
5
15
35
35

Maryland CNC testing revealed speech recognition of 96 percent in the right ear and 98 percent in the left ear.  As such, once again, the audiological findings did not meet the VA criteria for impaired hearing pursuant to 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to describe her symptomatology, her competency is distinguished from weight and credibility, which is a factual determination regarding her assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board finds the Veteran competent and credible regarding her allegations that she was exposed to loud noises while in service, and that she has experienced hearing loss ever since.  The Board finds, however, that the Veteran's is not competent to attest to the degree of her hearing loss, and the medical evidence shows that she does not have a current hearing loss disability pursuant to VA standards.  

In the absence of evidence of a hearing loss disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a bilateral hearing loss disability is denied because current disability is not shown.  

Consequently, the Board finds the evidence of record is against the award of service connection for a bilateral hearing loss disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for bilateral hearing loss is denied.  

New and material evidence having been received, the claim of service connection for a right shoulder disability is reopened.

Service connection for a right shoulder disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


